Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Kourosh Salehi on 04/27/2021.

The application has been amended as follows: 

1. 	(Currently Amended) A system for adjusting a roll in a roll support, the system comprising: 
an adjustment device for adjusting the roll in the roll support, the adjustment device comprising: 
a cylinder housing fastened to the roll support and a piston in the cylinder housing, guided in the cylinder housing so as to be movable in translation in the cylinder housing; 
a coupling rod fastened to the piston;

the piston including a piston base thereon located along the piston, a guide element of the piston and which extends from the piston base in the direction of the travel measurement device, and the coupling rod is fastened to the guide element; 
the travel measurement device is arranged on an opposite side of the roll support from the cylinder housing; a guide opening in the cylinder housing, 
the guide element is guided in the guide opening of the cylinder housing; 
a bore in and extending through the roll support; 
a sliding guide for slidably guiding the coupling rod through the bore in the roll support, the sliding guide is arranged within an end of the bore in the roll support facing the travel measurement device, wherein the coupling rod connects the piston and the travel measurement device and is guided at least partially through the bore in the roll support, wherein the bore is configured as a recessed bore comprised of a greater diameter at the end facing the cylinder housing than at the opposite end, wherein the guide element is a piston rod with a circular cross section, and wherein the guide element extends through the cylinder housing and into the end of the bore having the greater diameter.  

2. 	(Previously Presented) The system as claimed in claim 1, further comprising a sliding bush arranged between the guide opening and the guide element, wherein the guide element is guided through the sliding bush.  



4. 	(Previously Presented) The system as claimed in claim 1, further comprising a bracket fastening the travel measurement device fastened on the opposite side of the roll support from the cylinder housing.  

5. 	(Previously Presented) The system as claimed in claim 1, further comprising a covering hood configured and located for protecting the travel measurement device from the environment.  

6. 	(Previously Presented) The system as claimed in claim 5, further comprising the bracket or the covering hood is connectable to a compressed air line which is configured to set an increased pressure, compared with the environment, in a cavity formed by the covering hood on the bracket.  

7. 	(Previously Presented) The system as claimed in claim 1, further comprising the travel measurement device is configured for position determining via a magnetostrictive measuring method.  

8. 	(Previously Presented) The system as claimed in claim I, further comprising the travel measurement device is fastened to the roll support via the bracket.  


 
10. 	(Previously Presented) A method for regulating positioning of the roll with respect to the roll support for the roll using the system of claim 1, the method comprising: -positioning the roll with respect to the roll support during a feed movement or a return movement of the roll, and regulating the movements via position data measured continuously by the travel measurement device.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, neither Ruhl (US4481800A) nor Brioschi (US5848544A) disclose every single limitation as set forth, nor does the combination of Ruhl and Brioschi teach single limitation of the claim. Specifically, the prior art fails to disclose “a sliding guide for slidably guiding the coupling rod through the bore in the roll support, the sliding guide is arranged within an end of the bore in the roll support facing the travel measurement device, wherein the coupling rod connects the piston and the travel measurement device and is guided at least partially through the bore in the roll support, wherein the bore is configured as a recessed bore comprised of a greater diameter at the end facing the cylinder housing than at the opposite end, wherein the guide element is a piston rod with a circular cross section, and wherein the guide element extends through the cylinder housing and into the end of the bore having the greater diameter” in combination with the other limitations of the claim. 
Claims 2-8 and 10 are allowed because they depend from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725